(Por la Corte, a propuesta
del Juez Presidente Sr. Del Toro.)
POR cuanto, dictada sentencia condenando al acusado a un mes de cárcel por el delito de portar armas en mayo 2, 1941, el acusado apeló y no ha radicado aún la transcripción del récord, motivo por el cual el Fiscal pidió la desestimación del recurso por moción del 7 de abril último, notificada al abogado del apelante, y
POR cuanto, señalada la vista de la moción para el 13 de julio en curso, el apelante por medio de otro abogado se limitó a presentar una moción el propio día trece pidiendo un término de treinta días para radicar la transcripción, basándose en qne había solicitado un nuevo término en el recurso número 9400 que acaba de ser desesti-mado :
Por tanto, siendo el abandono manifiesto, se declara la moción con lugar y en su consecuencia se desestima el recurso.